Case 9:19-cv-80663-RLR Document 29 Entered on FLSD Docket 03/06/2020 Page 1 of 2



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                               CASE NO.: 19-cv-80663-Rosenberg/Reinhart

  YULIAM L. RODRIGUEZ,

                  Plaintiff,
  v.

  EXECUTIVE NON-EMERGENCY
  TRANSPORTATION, INC.,
  GEORGE A. RICARDO,

              Defendants.
  __________________________________/

       CONSENT TO PROCEED BEFORE A UNITED STATES MAGISTRATE JUDGE

           In accordance with the provisions of 28 U.S.C. § 636(c), the parties to the above-captioned

  civil matter hereby waive their right to proceed before a District Judge of this Court and consent

  to have the Magistrate Judge currently assigned to the case Magistrate Judge Bruce E. Reinhart to

  conduct any and all further proceedings in the case (including the trial) and order the entry of

  judgment. The parties do not consent to the reassignment to any other or successor Magistrate

  Judge.

  Dated, this 6th day of March, 2020.
  Respectfully submitted by,

 Koz Law, P.A.                                          Spire Law, LLC.
 320 S.E. 9th Street                                    12249 Science Drive, Suite 155
 Fort Lauderdale, Florida 33316                         Orlando, Florida 32826
 Tel: (786) 924-9929                                    Tel: (407) 494-0135
 Fax: (786) 358-6071                                    Email: jesse@spirelawfirm.com
 Email: ekoz@kozlawfirm.com

 /s/ Elliot A. Kozolchyk                                /s/ Jesse I. Unruh
 Elliot A. Kozolchyk, Esq.                              Jesse I. Unruh, Esq.
 Bar No.: 74791                                         Bar No.: 93121
 Counsel for Plaintiff                                  Counsel for Defendants

                                                    1
                                                                                 www.spirelawfirm.com
                                                                                 Employment Attorneys
Case 9:19-cv-80663-RLR Document 29 Entered on FLSD Docket 03/06/2020 Page 2 of 2



                                   CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that a true and correct copy of the foregoing was electronically filed
  on March 6, 2020 with the Clerk of Court using CM/ECF along with having served all counsel of
  record or pro se parties identified on the service list incorporated herein in the manner specified,
  either via transmission of Electronic filing generated by CM/ECF or in some other authorized
  manner for those counsel or parties not authorized to receive electronically Notice of Electronic
  Filing.
                                                 /s/ Jesse I. Unruh
                                                 Jesse Unruh, Esq.

  SERVICE LIST

  Elliot A. Kozolchyk
  Koz Law, P.A.
  320 S.E. 9th Street
  Fort Lauderdale, Florida 33316
  Tel: (786) 924-9929
  Email: ekoz@kozlawfirm.com

  Attorney for Plaintiff




                                                   2
                                                                             www.spirelawfirm.com
                                                                             Employment Attorneys
